Opinion issued August 29, 2002









In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01223-CR



DAVID TYRONE BRADFORD, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 877711



MEMORANDUM OPINION

	Appellant, David Tyrone Bradford, pleaded guilty, without an agreed
punishment recommendation from the State, to aggravated robbery.  The trial court
found appellant guilty, made an affirmative finding that a deadly weapon was used
in the commission of the offense, and assessed appellant's punishment at 15 years in
prison.
	Appointed counsel for appellant has filed a brief stating that, in her opinion,
the appeal is frivolous.  The brief meets the minimum requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and stating why there are no arguable grounds
of error on appeal.  See Gainous v. State,  436 S.W.2d 137, 138 (Tex. Crim. App.
1969).
	Counsel has certified that the brief was delivered to appellant, and appellant
was advised he had a right to file a pro se response.  More than 30 days have passed,
and appellant has filed no response.	We have reviewed the entire record, and hold there are no arguable grounds for
appeal.  We affirm the judgment of the trial court.
 We also grant counsel's motion to withdraw.  See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  We note that counsel still
has a duty to inform appellant of the result of this appeal and also to inform appellant
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM
Panel consists of Justices Taft, Jennings, and Keyes.
Do not publish.  Tex. R. App. P. 47.4.